Case 6:19-cv-00996-MJJ-PJH Document 48 Filed 06/04/20 Page 1 of 1 PageID #: 522



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

 MICHAEL P. LOTIEF                                CIVIL ACTION NO. 6:19-cv-00996

 VERSUS                                           JUDGE JUNEAU

 BOARD OF SUPERVISORS OF THE                      MAGISTRATE JUDGE HANNA
 UL SYSTEM, ET AL.

                                        MINUTES

        Following the unsuccessful settlement conference held in November 2019, the

 undersigned magistrate judge continued to confer with the plaintiff, Michael P. Lotief and

 his counsel, Jack McElligott and Glenn Edwards, and with counsel for the defendants,

 Cearly Fontenot and Stephen J. Oats and their principals, via email correspondence, in

 person and by telephone, in an attempt to negotiate a settlement of this lawsuit.1 On June

 4, 2020, the parties advised that an amicable resolution of their dispute had been reached.

        The parties request entry of a sixty-day order of dismissal and removal of this case

 from the district court’s trial docket of March 1, 2021. The parties also request that the

 court retain jurisdiction over the settlement of the case under Kokkonen v. Guardian Life,

 511 U.S. 375 (1994).

        Signed at Lafayette, Louisiana on June 5, 2020.


                                           ____________________________________
                                           PATRICK J. HANNA
                                           UNITED STATES MAGISTRATE JUDGE




 1
        Statistical time: 15.5 hours.
